PER CURIAM.
Upon a complaint by The Florida Bar this Court appointed a referee to conduct a hearing regarding Whitlock’s alleged misconduct. Whitlock tendered a conditional guilty plea for consent judgment,* acknowledging his violation of Florida Bar Code of Professional Responsibility, Disciplinary Rules 6-101(A)(2) and (3). The referee recommended that Whitlock be found guilty in accordance with his conditional plea and that he be given a one year suspension to run concurrent with respondent’s prior suspension as ordered by the Supreme Court on June 28, 1982, and that respondent should successfully complete the Ethics portion of the bar examination prior to reinstatement into The Florida Bar.
Neither side contests the referee’s report which we hereby adopt. Accordingly, the Referee’s Findings of Fact are deemed conclusive and his recommended discipline is hereby imposed pursuant to Florida Bar Integration Rule, article XI, Rule 11.09(f).
Judgment for costs in the amount of $700.98 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.

 We feel it unnecessary to publish the full text of the plea. The Court file is open for inspection.